UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

MANETIRONY CLERVRAIN,

                        Plaintiff,                  MEMORANDUM & ORDER
                                                    20-CV-2197(EK)(LB)
                 -against-

FRANCIS CISSNA, et al.,

                        Defendant.

------------------------------------x

ERIC KOMITEE, United States District Judge:

            Plaintiff Manetirony Clervrain, proceeding pro se,

filed the instant complaint in May 2020 from federal prison.                 I

dismissed the action without prejudice because Plaintiff failed

to submit the necessary Prison Litigation Reform Act

authorization form with his complaint.          ECF. No. 5.    Nearly one

year later, Plaintiff, who is no longer incarcerated, 1 filed two

motions in this case:      one entitled a “Motion for a More

Definite Statement for Mitigating Financial Burden or (‘IFP’)

Constitutional Issues by Massive issues [‘Right Aggravated’]

Treatment Act,” ECF No. 7, and another entitled a “Motion for

More Definite Statement for [‘Prompt Notices’] or [‘Their

Expertise Act’] (‘TEA’), or Opinions by the National Issues



      1
        Plaintiff was released from federal prison on August 29, 2019. See
Bureau of Prisons, Inmate Locator, https://www.bop.gov/inmateloc (last
visited July 14, 2021).
Regulatory Treaties Act (‘NIRTA’),” ECF No. 8.    I now vacate my

prior Order dismissing the case, direct the Clerk of Court to

reopen the action for purposes of this Order, dismiss the

complaint on the merits, and deny Plaintiff’s recent motions as

moot.

                           I.    Discussion

          Because Plaintiff is proceeding pro se, I read his

complaint liberally and interpret it as raising the strongest

arguments it suggests.   Erickson v. Pardus, 551 U.S. 89, 94

(2007); Hughes v. Rowe, 449 U.S. 5, 9 (1980).    I must also

assume the truth of “all well-pleaded, nonconclusory factual

allegations” in the complaint.   Kiobel v. Royal Dutch Petroleum

Co., 621 F.3d 111, 124 (2d Cir. 2010).

          Despite this lenient standard, the complaint still

must meet certain benchmarks to survive dismissal.    Under

28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an in

forma pauperis action where it is satisfied that the action

“(i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.”     An action

is “‘frivolous’ when either: (1) the factual contentions are

clearly baseless,” . . . or (2) the claim is based on an

indisputably meritless legal theory.”    Livingston v. Adirondack

Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998) (internal

                                 2
quotations and citations omitted).     “[A] finding of factual

frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible, whether or not

there are judicially noticeable facts available to contradict

them.”    Denton v. Hernandez, 504 U.S. 25, 33 (1992).

            Plaintiff’s instant complaint must be dismissed under

this standard.    It identifies no causes of action.   Nor does it

seek any form of relief.    Instead, the complaint references the

Immigration and Nationality Act, the Freedom of Information Act,

genocide, apartheid, the International Court of Justice, and the

Vienna Convention without explaining how these subjects relate

to each other or to Plaintiff’s case.     Nothing suggests that

these defects could be cured by amendment.     Therefore, the

action is dismissed without leave to amend.     See 28 U.S.C.

§ 1915(e)(2)(B).

                            II.   Conclusion

            For the reasons stated above, the Clerk of Court is

directed to reopen this case for purposes of this Order.

Plaintiff’s complaint, filed in forma pauperis, is dismissed.

28 U.S.C. § 1915(e)(2)(B)(i).     Plaintiff’s July 2021 motions are

denied as moot.    I certify pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal would not be taken in good faith and therefore

in forma pauperis status is denied for the purpose of any

appeal.    See Coppedge v. United States, 369 U.S. 438, 444–45

                                   3
(1962).   The Clerk of Court is directed to enter judgment and

close this case.




     SO ORDERED.

                                /s/ Eric Komitee__________________
                                ERIC KOMITEE
                                United States District Judge


Dated:     July 14, 2021
           Brooklyn, New York




                                 4
